      CASE 0:20-cv-00643-NEB-TNL Document 27 Filed 08/07/20 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Charles W. Pollock, Jr.,                            Case No. 20-cv-643 (NEB/TNL)

               Petitioner,

 v.                                                              ORDER

 Warden S. Kallis,
 FMC Rochester,

               Respondent.


       This matter comes before the Court on several motions filed by the parties and

correspondence from pro se Petitioner Charles W. Pollock, Jr.

              I. PETITIONER’S MOTIONS TO APPOINT COUNSEL

       Petitioner seeks the appointment of counsel based on a temporary, nation-wide lock

down instituted by the Bureau of Prisons in or around early June 2020. ECF Nos. 3, 8; see

ECF Nos. 4, 9. Based on a memorandum circulated by Respondent Warden S. Kallis at

the facility where Petitioner is detained, the lock down is “an effort to maintain the safety

and security of the institution” in response to the “difficult times [the Nation] is facing as

emotions run high and peaceful protests have turned into violently charged

demonstrations,” and is “not intended to be a long-term lock down.” ECF No. 4 at 1;

accord ECF No. 9 at 1. Petitioner has also submitted an inquiry of his inmate account

status in support of his motions. See ECF Nos. 4 at 2-4, 9 at 2-4,

       “In civil cases, there is no constitutional or statutory right to appointed counsel.”

Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013) (per curiam); accord Phillips v. Jasper
                                              1
      CASE 0:20-cv-00643-NEB-TNL Document 27 Filed 08/07/20 Page 2 of 7




Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006) (same). Rather, “[t]he court may request an

attorney to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1)

(emphasis added). “The relevant criteria for determining whether counsel should be

appointed include the factual complexity of the issues, the ability of the indigent person to

investigate the facts, the existence of conflicting testimony, the ability of the indigent

person to present the claims, and the complexity of the legal arguments.” Phillips, 437

F.3d at 794; accord Ward, 721 F.3d at 942. “The court has a good deal of discretion to

determine whether representation is warranted given the nature of the case and the

litigants.” Chambers v. Pennycook, 641 F.3d 898, 909 (8th Cir. 2011); see Trotter v.

Lawson, 636 F. App’x 371, 373 (8th Cir. 2016) (per curiam).

       Petitioner’s motions are largely based on the restrictions imposed by the temporary

lock-down. Since the filing of these motions, however, Petitioner has been able to send

numerous filings to the Court, including at least four letters and four motions. See, e.g.,

ECF Nos. 15, 16, 19, 20, 21, 22, 23, 25, 26. Moreover, Petitioner’s filings to date

demonstrate his ability to articulate his position to the Court and a basic understanding of

legal procedure, including filing motions as a means of seeking relief from the Court. See

Ward, 721 F.3d at 943.

       The Court recognizes that Petitioner’s financial circumstances are limited and

appreciates that his confinement presents certain challenges to self-representation.

Petitioner’s situation, however, is not unique. See Patterson v. Kelley, 902 F.3d 845, 850

(8th Cir. 2018). The Court concludes that appointment of counsel is not warranted at this

juncture, and Petitioner’s motions are denied without prejudice.

                                             2
      CASE 0:20-cv-00643-NEB-TNL Document 27 Filed 08/07/20 Page 3 of 7




                II. RESPONDENT’S REQUEST FOR EXTENSION &
                    PETITIONER’S FIRST MOTION TO STRIKE

       Respondent filed a motion requesting an extension of time to respond to the Petition.

ECF No. 12. Respondent sought an extension of approximately 15 days to respond to the

Petition due to coordination with the Assistant United States Attorney in the district of

conviction and “case load and other responsibilities” of Respondent’s counsel. ECF No.

12 at 1. Petitioner objected to the requested extension based on a pattern of delay. ECF

No. 15.

       This is Respondent’s first request for a modest extension of time in this matter. The

Court acknowledges Petitioner’s apparent frustration based on requests for extensions he

has encountered in other matters. As requested, however, Respondent in fact filed the

Response on July 10, 2020. See generally ECF Nos. 13, 14. And, similar to Petitioner’s

request for an extension of time, see infra Section III, Respondent has shown good cause

to extend the deadline to file the Response. Therefore, Respondent’s motion is granted,

and the Response filed July 10 is considered timely.

       In his first motion to strike, ECF No. 20, Petitioner requests that the Court strike the

Response as untimely because Respondent requested “an extension of time to July 10,

2020, to . . . file the response,” ECF No. 12 at 1 (emphasis added), rather than “including”

July 10. The Court has concluded that the Response filed on July 10 is timely, and therefore

Petitioner’s first motion to strike is denied.




                                                 3
      CASE 0:20-cv-00643-NEB-TNL Document 27 Filed 08/07/20 Page 4 of 7




                    III. “COMPLETE” COPY OF RESPONSE &
                   PETITIONER’S REQUEST FOR EXTENSION

       On or about July 16, Petitioner sent a letter to the Court stating that he had not

received a copy of the Response filed on July 10. ECF No. 16. On July 21, the district

court ordered Respondent to send a second set of its filings to Petitioner. ECF No. 17. The

following day, Respondent filed a certificate of service, asserting that Respondent had done

so. ECF No. 18.

       Petitioner now appears to have received the Response and Exhibits

A through D, but not Exhibit E. ECF Nos. 22, 25, 26. As stated in the Response, Exhibit

E is a presentence report that Respondent has filed under seal. Resp. at 2, ECF No. 13.

The certificate of service did not itemize the exhibits sent to Petitioner. See generally ECF

No. 18.

       On or before August 21, 2020, Respondent shall file a letter with the Court

indicating whether Exhibit E was sent to Petitioner. If Exhibit E was not sent to

Petitioner, Respondent shall provide the Court with authority supporting its position

that the Court may consider and/or rely on an exhibit that was not served upon

Petitioner.

       Understandably, Petitioner has filed a request for an extension of time to file his

reply to the Response due to the difficulties he has experienced receiving a copy of the

Response. ECF No. 21. Petitioner has shown good cause to extend the deadline to file

his reply. Therefore, Petitioner’s motion is granted, and Petitioner shall file any reply




                                             4
      CASE 0:20-cv-00643-NEB-TNL Document 27 Filed 08/07/20 Page 5 of 7




in support of his Petition on or before September 30, 2020. In his reply, Petitioner may

also respond to Respondent’s letter.

                 IV. PETITIONER’S SECOND MOTION TO STRIKE

        Petitioner has filed a second motion to strike, again targeting the Response and its

accompanying exhibits. ECF No. 23. Petitioner styles this motion as a motion to amend

the first motion to strike because he did not have the Response at the time he filed the first

motion to strike. The Court recognizes that Petitioner is proceeding pro se and his filings

are to be construed liberally. See, e.g., Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014);

Stone v. Harry, 364 F.3d 912, 915 (8th Cir. 2004). Petitioner’s explanation combined with

the arguments raised in the motion itself demonstrate that Petitioner’s second motion to

strike is distinct from the first motion to strike, and the Court will treat it as such.

       Petitioner has filed a petition for habeas relief pursuant to 28 U.S.C. § 2241. See

generally ECF No. 1. The Rules Governing Section 2254 Cases in the United States

District Courts (“Rules Governing Section 2254 Cases”) apply equally to petitions brought

under § 2241. Rules Governing Section 2254 Cases 1(b); see, e.g., Bowers v. U.S. Parole

Comm’n, 760 F.3d 1177, 1183 n.8 (11th Cir. 2014). Rule 12 of the Rules Governing

Section 2254 Cases provides that “[t]he Federal Rules of Civil Procedure, to the extent that

they are not inconsistent with any statutory provisions or these rules, may be applied to a

proceeding under these rules.” Rule 12(f) of the Federal Rules of Civil Procedure in turn

provides that “[t]he court may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.”

       As best as this Court is able to tell, Petitioner is attempting to invoke Rule 12(f)’s

                                                5
      CASE 0:20-cv-00643-NEB-TNL Document 27 Filed 08/07/20 Page 6 of 7




“immaterial” or “impertinent” grounds.          Petitioner argues that the Response and

accompanying exhibits should be struck because “none of . . . [these documents] show the

required findings of the knowing element required under the Supreme Court decision in

Rehaif [v. United States, 139 S. Ct. 2191 (2019)].” ECF No. 23 at 1; see generally ECF

No. 23. Briefing on Petitioner’s second motion to strike shall occur as follows:

       1. Respondent’s response is due on or before August 31, 2020.

       2. Petitioner’s reply is due on or before September 15, 2020.

The motion will then be deemed submitted and the Court will consider Petitioner’s second

motion to strike on the papers.

                                       V. ORDER

   Based on the foregoing, IT IS HEREBY ORDERED that:

       1. Petitioner’s motions requesting appointment of counsel, ECF Nos. 3 and 8, are
          DENIED WITHOUT PREJUDICE.

       2. Respondent’s request for an extension of time, ECF No. 12, is GRANTED.

       3. Petitioner’s motion to strike, ECF No. 20, is DENIED.

       4. On or before August 21, 2020, Respondent shall file a letter with the Court
          indicating whether Exhibit E was sent to Petitioner. If Exhibit E was not sent
          to Petitioner, Respondent shall provide the Court with authority supporting its
          position that the Court may consider and/or rely on an exhibit that was not
          served upon Petitioner.

       5. Petitioner’s request for an extension of time, ECF No. 21, is GRANTED.
          Petitioner shall file any reply in support of his Petition on or before
          September 30, 2020.

       6. Respondent’s response to Petitioner’s second motion to strike, ECF No. 23, is
          due on or before August 31, 2020.

       7. Any reply by Petitioner in support of his second motion to strike, ECF No. 23,

                                            6
     CASE 0:20-cv-00643-NEB-TNL Document 27 Filed 08/07/20 Page 7 of 7




         is due on or before September 15, 2020.

      8. Thereafter, no further submissions from either party will be permitted, except
         as authorized by Court order.



Date: August    7   , 2020                            s/ Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
                                               District of Minnesota


                                               Pollock v. Kallis
                                               Case No. 20-cv-643 (NEB/TNL)




                                           7
